Name: Commission Regulation (EEC) No 984/88 of 14 April 1988 amending Regulation (EEC) No 962/88 suspending the issue of import licences for dessert apples originating in Chile
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 15. 4 . 88 Official Journal of the European Communities No L 98/37 COMMISSION REGULATION (EEC) No 984/88 of 14 April 1988 amending Regulation (EEC) No 962/88 suspending the issue of import licences for dessert apples originating in Chile market in dessert apples to be carried out, the period of suspension mentioned above should be altered ; whereas Regulation (EEC) No 962/88 should be adapted accordingly, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1035/72 of 18 May 1972 on the common organization of the market in fruit and vegetables ('), as last amended by Regulation (EEC) No 824/88 (2), and in particular Article 29 (2) thereof, Whereas Council Regulation (EEC) No 2707/72 (3) lays down the conditions for applying protective measures for fruit and vegetables ; Whereas Commission Regulation (EEC) No 346/88 (4), as amended by Regulation (EEC) No 871 /88 Q, introduces special surveillance of imports of dessert apples from third countries ; Whereas Commission Regulation (EEC) No 962/88 (6) suspends the issue of import licences for dessert apples originating in Chile for the period from 15 to 22 April 1988 ; Whereas, for reasons of management and in order to enable an in-depth review of the overall situation of the HAS ADOPTED THIS REGULATION : Article 1 Article 1 of Regulation (EEC) No 962/88 is hereby replaced by the following : 'Article 1 For the period 18 to 29 April 1988 , the issue of import licences for dessert apples falling within CN codes 0808 10 91 , 0808 10 93 and 0808 10 99 originating in Chile is hereby suspended.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 April 1988 . For the Commission Frans ANDRIESSEN Vice-President (  ) OJ No L 118, 20 . 5. 1972, p. 1 . (2) OJ No L 85, 30. 3. 1988, p. 5. 0 OJ No L 291 , 28 . 12. 1972, p. 3 . (&lt;) OJ No L 34, 6. 2. 1988, p. 21 . 0 OJ No L 87, 31 . 3 . 1988 , p. 73. (6) OJ No L 95, 13 . 4. 1988, p. 10 .